Name: 2013/428/EU: Council Decision of 9Ã August 2013 extending the validity of Decision 2012/96/EU
 Type: Decision
 Subject Matter: rights and freedoms;  Africa;  political framework;  electoral procedure and voting;  cooperation policy;  European construction
 Date Published: 2013-08-13

 13.8.2013 EN Official Journal of the European Union L 217/36 COUNCIL DECISION of 9 August 2013 extending the validity of Decision 2012/96/EU (2013/428/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (1) (hereinafter the ACP-EC Partnership Agreement), as last revised in Ouagadougou, Burkina Faso on 22 June 2010 (2), and in particular Article 96 thereof, Having regard to the Internal Agreement between the representatives of the Governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement (3), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas: (1) By Decision 2002/148/EC (4), consultations with the Republic of Zimbabwe under Article 96(2)(c) of the ACP-EC Partnership Agreement were concluded and appropriate measures limiting cooperation with Zimbabwe under Article 96 of the ACP-EC Partnership (hereinafter the appropriate measures), as specified in the Annex to that Decision, were taken. Those measures have since been adapted and their period of application extended each year. (2) In order to demonstrate the Unions continued commitment to the political process under the Global Political Agreement, the Council, on 7 August 2012, decided, by means of Decision 2012/470/EU (5), to extend the validity of Decision 2012/96/EU (6), and to suspend the application of the appropriate measures for a period of 12 months. (3) The Council should review those appropriate measures after the holding of peaceful, transparent, and credible elections in Zimbabwe in accordance with the Global Political Agreement. The validity of Decision 2012/96/EU should therefore be extended, while the suspension of the appropriate measures should be maintained. (4) The European Union can decide to review this Decision at any time, HAS ADOPTED THIS DECISION: Article 1 The validity of Decision 2012/96/EU and of its appropriate measures is hereby extended until 20 February 2014. The application of the appropriate measures shall remain suspended. The appropriate measures shall be kept under constant review and shall be applied again if the situation in Zimbabwe is to seriously deteriorate. Such measures shall in any event be reviewed six months after the entry into force of this Decision. Article 2 This Decision shall enter into force on the date of its adoption. It shall be published in the Official Journal of the European Union. Done at Brussels, 9 August 2013. For the Council The President L. LINKEVIÃ IUS (1) OJ L 317, 15.12.2000, p. 3. (2) OJ L 287, 4.11.2010, p. 3. (3) OJ L 317, 15.12.2000, p. 376. (4) Council Decision 2002/148/EC of 18 February 2002 concluding consultations with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement (OJ L 50, 21.2.2002, p. 64). (5) Council Decision 2012/470/EU of 7 August 2012 extending the validity of Decision 2012/96/EU and suspending the application of the appropriate measures set out in Decision 2002/148/EC (OJ L 213, 10.8.2012, p. 13). (6) Council Decision 2012/96/EU of 17 February 2012 adapting and extending the period of application of the appropriate measures first established by Decision 2002/148/EC concluding consultations with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement (OJ L 47, 18.2.2012, p. 47).